     Case 2:20-cv-01048-WKW-SMD Document 1 Filed 12/17/20 Page 1 of 8



                        IN THE UNITEDrA ,TE$ DISTRICT COURT
                          FOR mtpp-rya IZICT OF ALABAMA
                                \'N'oRTHERN wwioN

UNITED STATES OF AMERIC1.y,-
                                lam        \ )P      cON

       P aintiff,                     )
                                      j\
                                    10.A _
                                  11-
               v.                            )      CIVIL ACTION NO. 2:20-cv- 1048-WKW-SMD
                                             )
$389,820.00 IN UNITED STATES                 )
CURRENCY;                                    )
                                             )
$15,780.00 IN UNITED STATES                  )
CURRENCY;                                    )
                                             )
$4,550.00 IN UNITED STATES                   )
CURRENCY;                                    )
                                             )
1972 CHEVROLET CHEVELLE
SS 396, TIN: 1D37H2R582820, WITH
ALL APPURTENANCES AND
ATTACHMENTS THEREON; and,

MISCELLANEOUS JEWELRY,
namely: 18k yellow gold Rolex watch,
side serial nos. v390198 and 218238,
inside serial no. 2418; 3-row 14k yellow
gold diamond bracelet with 11.47 carats
in 93 diaMonds; a 32" 10k yellow gold
link chain necklace; a 10k yellow gold
and diamond rectangular medallion,

       Defendants.

                    VERIFIED COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, the United States of America (hereinafter,"United States") by and through Louis

V. Franklin, Sr., United States Attorney for the Middle District of Alabama, and Verne H. Speirs,

Assistant United States Attorney, brings this Complaint and alleges as follows in accordance with

Supplemental Rule G(2) ofthe Federal Rules of Civil Procedure:
     Case 2:20-cv-01048-WKW-SMD Document 1 Filed 12/17/20 Page 2 of 8



                                 NATURE OF THE ACTION

       1       This is a civil action in rem to forfeit and condemn the Defendants to the United

States, pursuant to 21 U.S.C. § 881(a)(6) and 18 U.S.C. § 981(a)(1)(A),for violations of21 U.S.C.

§§ 841(a)(1) (drug distribution) and 846 (conspiracy to commit a violation of the Controlled

Substances Act).

                                THE DEFENDANTS IN REM

       2       The Defendants consist of $389,820.00, $15,780.00, $4,550.00, a 1972 Chevrolet

Chevelle SS396 and miscellaneous jewelry. Defendants $4,550.00 and miscellaneous jewelry

were seiZed on May 13, 2016 from inside the vehicle Garth was driving and from Garth's person,

respectively. Defendants $389,820.00, $15,780.00 and a 1972 Chevrolet Chevelle were seized

during the execution of a state search warrant executed at Garth's residence at 94 Breckenridge

Court in Deatsville, Alabama 36022 on May 14, 2016.

                                JURISDICTION AND VENUE

       3.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

Defendants. This Court hasjurisdiction over an action commenced by the United States under 28

U.S.C. § 1345 and over an action for forfeiture under 28 U.S.C. § 1355(a).

       4       This Court has in rem jurisdiction over the Defendant under 28 U.S.C. § 1355(b).

Upon th filing of this Complaint, the Plaintiff requests that the Clerk issue an arrest warrant in

rem pursuant to Supplemental Rule G(3)(b), which the Plaintiff will execute upon the Defendants

pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).




                                                2
      Case 2:20-cv-01048-WKW-SMD Document 1 Filed 12/17/20 Page 3 of 8



        5        Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(1)(A) and 1395(a)

because the acts or omissions giving rise to the forfeiture occurred in this district and the property

is located in this district.

                                   BASIS FOR FORFEITURE

        6.       The defendants are subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6) and 18

U.S.C. §i 981(a)(1)(C), which provide for the seizure and forfeiture of all moneys, negotiable

instruments, securities, or other things of value furnished or intended to be furnished by any person

in exchange for a controlled substance or listed chemical; all proceeds traceable to such an

exchange; all moneys, negotiable instruments, and securities used or intended to be used to

facilitate Ithe commission of the offenses; and any property, real or personal, which constitutes or

is derived from proceeds traceable to violations of 21 U.S.C. §§ 841 and 846.

                                              FACTS

        7.      The facts and circumstances supporting the seizure ofthe defendants are as follows:

                a.       On Friday, May 13,2016, Millbrook Police Department received a 911 call

in reference to a subject shot. Law enforcement and medics responded to the Sonic Drive-In

restaurani in Millbrook, Alabama. Upon arrival, officers found Rodriguez Lakeith Garth("Garth')

sufferingI from two gunshot wounds. Garth stated that he had been shot at the Liberty Mart in

Millbrook, Alabama. Officers observed two gunshot holes in the driver's side window of the

Mercede driven by Garth. Garth had a large sum of U.S. currency in his pocket, as well as money

inside th Mercedes. Garth was transported to Baptist South hospital in Montgomery, Alabama for

treatment. The U.S. currency in Garth's pocket, as well as money inside the Mercedes, was seized

(Defendit $4,550.00). Defendantjewelry was seized from Garth's person.



                                                  3
      Case 2:20-cv-01048-WKW-SMD Document 1 Filed 12/17/20 Page 4 of 8



               b.     Further investigation revealed that Garth was shot at his residence in

Deatsville, Alabama and drove himself to the Sonic Drive-In restaurant to call 911.

               c.     Investigators obtained a state search warrant for 94 Breckenridge Court

(Garth's residence) to obtain evidence relating to the shooting. Investigators made entry into and

cleared the residence for safety and to make certain no armed suspects were inside the residence.

During this process, investigators observed several large bundles of marijuana in the closet ofthe

guest bedroom. Investigators then applied for and obtained an amended search warrant for drugs

at the residence. The warrant was granted by Elmore County District Judge Glenn Goggans.

               d.     On May 14, 2016, members of the DEA Montgomery residence office,

along with agents from the Central Alabama Drug Task Force, executed the amended search

warrant at 94 Breckenridge Court, Deatsville, Alabama. During the search, officers found and

seized eight bundles of marijuana in the closet of the guest bedroom, four totes containing 11

bundles of marijuana(220.4 kg/441 pounds total), four gallon-size plastic bags containing cocaine

(1635 gross grams), a bag containing one bag of cocaine (42.7 gross grams), a digital scale, a

Ruger LCP pistol, a Ruger P35 pistol, 6 cellular telephones, assorted jewelry, AR 15 magazines,

assorted documents, several large quantities of U.S. currency inside the residence ($15,780.00),

and a large quantity of U.S. currency ($389,820.00) in the trunk of the 1972 Chevrolet Chevelle

SS396.

               e.     Agents also seized the Mercedes Garth had been driving on May 13, 2016,

the Chevrolet Chevelle located in the garage of Garth's residence, and a Cadillac DTS, also

discovered at the residence.




                                                4
      Case 2:20-cv-01048-WKW-SMD Document 1 Filed 12/17/20 Page 5 of 8



               f.      There was no one present at the time of the search warrant and no one

resides at 94 Breckenridge Court, Deatsville, Alabama other than Garth.

               g.      Garth died on June 16,2016,as a result ofthe shooting incident on May 13,

2016.

               h.      Garth had no reported income through the Alabama Department of

Industrial Relations for two years prior to his death.

               i.      Unexplained assets were intertwined with the evidence of drug trafficking.

Garth generated large sums of money from drug trafficking. Any property owned by Garth at the

time ofhis death constitutes property obtained either directly or indirectly from drug trafficking or

represents the proceeds of such drug trafficking.

               J.      Garth had a prior conviction in the Circuit Court of Montgomery County

for trafficking cocaine(Case No. CC2006 000068.00).

               k.      Additionally, Garth was the subject of two drug-related felony charges out

of the Circuit Court of Chambers County, Alabama at the time of the incident giving rise to his

death and the seizure of the property at issue in this case. GEX 5, Complaint, Circuit Court of

Chambers County, Alabama, Warrant Number 12-WR-2016-900527.00, Possession of a

Controlled Substance,to wit: Codeine on or about April 7,2016; GEX 6, Complaint, Circuit Court

of Chambers County, Alabama, Warrant Number 12-WR-2016-900528.00, Trafficking Opium on

or about April 7, 2016.

               1.      On or about July 27, 2016, Ruby Barton, as Executor of the Estate of

Rodriguez Garth, filed an administrative claim with the DEA asserting ownership of Defendants

$389,820.00, $15, 780.00, and $4, 550.00.



                                                 5
      Case 2:20-cv-01048-WKW-SMD Document 1 Filed 12/17/20 Page 6 of 8



               m.      On or about September 29,2016,Ruby Barton, as Executor ofthe Estate of

Rodriguez Garth, filed an administrative claim with the DEA asserting ownership of Defendants

1972 Chevrolet Chevelle SS396 and Miscellaneous Jewelry.

               n.      While Ms. Barton filed her administrative claims as Executor of the Estate

of Rodriguez Garth on July 27,2016 and September 29,2016,the Montgomery County, Alabama

Probate Court did not issue Letters of Administration until December 15, 2016.

               o.      On May 3, 2017, Elmore County, Alabama Circuit Judge Sibley Reynolds

entered an Order to Turn Over Property instructing the Elmore County Sheriff to forward the

defendaMs to the DEA.

                                           CLAIM FOR RELIEF

           WHEREFORE,the United States prays that the defendants be condemned and forfeited

to the United States as property representing proceeds of drug activity, that the United States be

awarded its costs and disbursements in this action, and for such other and further relief as the Court

deems proper and just.

           Respectfully submitted this 17th day of December,2020.



                                                  FOR T                   ATES ATTORNEY
                                                  LO.                   IN, SR.



                                                  Verne H :•ens
                                                  Assistant United States Attorney




                                                 6
     Case 2:20-cv-01048-WKW-SMD Document 1 Filed 12/17/20 Page 7 of 8



Address of Counsel:

Office ofthe United States Attorney
Middle District of Alabama
131 Clayton Street(36104)
Post Office Box 197
Montgomery, Alabama 36101-0197
Telephone:(334)223-7280
Facsimile:(334)223-7106
E-mail: Verne.Speirs@usdoj.gov




                                      7
      Case 2:20-cv-01048-WKW-SMD Document 1 Filed 12/17/20 Page 8 of 8



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

STATE OF ALABAMA
COUNTY OF MONTGOMERY)

                                        VERIFICATION

       I, James E. Ranson, hereby verify and declare under penalty of perjury that I am a Task

Force Officer with the Drug Enforcement Administration (DEA), that I have read the Verified

ComplaiM for Forfeiture In Rem and know the contents thereof, and that the matters contained

therein are true to my own knowledge, except that those matters herein stated to be alleged on

information and belief and, as to those matters, I believe them to be true.

       The sources of my knowledge and information and the grounds ofmy beliefare the official

files and records of the United States and information supplied to me by other law enforcement

officers, together with others, as a Task Force Officer with the Drug Enforcement Administration.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct

this 17th day of December,2020.



                                                         . Ranson, Task orce Officer
                                                  Drug Enforcement Administration


           Sworn to and subscribed before me this    1-7   day of December, 2020.



                                                  Notary Public
                                                  Commission Expires:         . 10       I




                                                 8
